Citation Nr: 1425279	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right Achilles tendon disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to June 2003, October 2004 to February 2005, May 2006 to September 2007, and from March 2009 to June 2011.  The Veteran has also had periods of Reservist service. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for pes planus and the right Achilles tendon.  The Veteran perfected an appeal of these denials and the matter is now before the Board.  Since the time of the rating decision on appeal, original jurisdiction over these appeals has been transferred to the RO in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Waco, Texas in April 2014.  A transcript of the hearing has been associated with the claims file, as has a transcript of the Veteran's October 2009 hearing before a decision review officer in Lincoln, Nebraska.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issue of entitlement to service connection for a right Achilles tendon disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Niether of the disorders at issue, pes planus and an Achilles tendon disorder, are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

The Veteran's primary contentions in this case are twofold.  Initially, he argues that bilateral pes planus onset during service, and alternatively that bilateral pes planus was asymptomatic but preexisted service, and was aggravated by service.  During his October 2009 hearing before a decision review officer, the Veteran denied any problems with the feet prior to service, but stated that marches during basic training coincided with the onset of symptomatology.  


Service Connection for Pes Planus 

The Board finds that while the Veteran had bilateral foot symptomatology during service, he does not have a current disability for which service connection may be established.

Service treatment records reflect that on enlistment examination in February 2003, the Veteran denied histories of foot trouble, swollen or painful joints, and bone, joint, or other deformity.  On examination, however it was indicated that the Veteran had asymptomatic mild pes planus.  The Veteran underwent an examination in February 2004 relating to his National Guard duty.  On that examination, the Veteran's feet were normal to include his arches.  At the time of this February 2004 examination, the Veteran affirmatively denied any history of foot trouble, impaired use of feet, and the need or use of corrective devices.

Service treatment records reflect that in June 2004 the Veteran sustained blisters of both feet, which became infected following a 5 mile road march.  The Veteran also had swelling in the right foot and ankle, and open blisters on his little toes.  Following numerous evaluations, the diagnostic assessment was of cellulitis.  On follow-up, it was noted that the small toes were all showing "major signs of improvement" to include reductions in redness, swelling, and bruising.  At that time the Veteran also stated that pain was resolving.  In December 2004, the Veteran reported increasing right foot pain for three weeks associated with running and walking.  He reported no history of trauma but did state that he wore inserts for treatment of flat feet.  Evaluation of the feet revealed "fallen arches," but no signs of disruption or laxity.  

In January 2005 the Veteran complained of painful feet for "a long time."  The Veteran had soft tissue foot pain occurring with exercise, and the pain was worse with running and became better with rest.  On evaluation both feet appeared "deformed," and while no tendon defect of the foot was noted, pes planus of both feet was identified.  The final assessments were of plantar fasciitis and congenital pes planus.

On VA examination in March 2008, during a period between the Veteran's periods of active duty, the Veteran reported pain in the middle ventral arch and ball of the foot and heel of both feet.  He had redness, stiffness, fatigability, weakness, and lack of endurance in the arch and heel.  The Veteran used orthotic inserts and reported calf pain when running.  Forefoot and midfoot alignments were normal, pronation was absent, and there was no pain on manipulation.  Left foot examination revealed tenderness over the heel.  X-rays were taken of both feet, and while the examiner recognized the Veteran's history of pes planus diagnoses bilaterally, radiographic findings indicated normal feet without pes planus.  

In an April 2008 addendum opinion, the examiner opined that it was less likely than not that the Veteran's pes planus was aggravated beyond the normal progression of the disease due to service.  In arriving at this conclusion, the examiner noted that there was no in-service trauma and the Veteran did not currently have any walking or standing limitations.  While pes planus had been diagnosed during service, he now had normal feet on x-ray imaging and thus there had been no progression of pes planus.  With regard to the Veteran's current symptomatology the examiner indicated that such symptoms were referable to tendonitis of the feet (not the ankle or the Achilles) rather than pes planus.  

The same examiner offered a second addendum opinion in June 2008.  The examiner reiterated her opinion that it is less likely than not that the Veteran's pes planus was aggravated beyond its natural progression during military service.  In reaching this conclusion, the examiner recognize the Veteran's diagnosis of pes planus but noted, again, that throughout service he did not complain of ongoing flatfoot symptomatology and thus it was unlikely that symptoms had become worse.  While the Veteran did have a history of blisters and cellulitis of the feet, these disorders were "not clinically the same conditions" as pes planus or plantar fasciitis, and were otherwise unrelated and without clinical correlation to pes planus.

In October 2009, during active service, the Veteran reported to a private healthcare professional that the arches of his feet hurt at that time, discomfort in the left foot arch was greater than the right, and symptoms had been present for six months.  Symptoms were reportedly better when using orthotics, which the Veteran reported he had initially began using in 2005.  On examination, the feet showed mild to moderate pronation with weight-bearing, and moderate pain was present with deep palpation of the plantar fascia.  The assessments included plantar fasciitis and metatarsalgia, not otherwise specified.

On VA examination in May 2010, which was conducted during a period of active duty, the Veteran endorsed pain, stiffness, fatigability, and lack of endurance in both feet.  Tenderness along the plantar tendons was noted in both feet and the examiner opined that a physical examination revealed that the "only foot deformities noted are mild to moderate bilateral pes planus."  Although the examiner identified bilateral pes planus in the narrative portion of his report, in the diagnosis portion the only identified pathology was bilateral plantar fasciitis and the examiner concluded his report by stating that "[t]he [V]eteran was examined today and appears to have chronic plantar fasciitis," without identifying any other disorders referable to the feet (to include pes planus).  The Board thus concludes that the weight of the opinion offered by the VA examiner was at the Veteran did not have pes planus and that the only identifiable pathology is plantar fasciitis.

Service treatment records reflect that in October 2010 both pes planus and flatfoot were listed among Veteran's chronic problems.  The Veteran was placed on a physical profile following a knee injury when he slipped while ascending a hill during a training exercise.  In a November 2010 evaluation report, the Veteran affirmatively denied chronic pain but endorsed joint pain.  With regard to such pain, the Veteran indicated that he experienced rib pain from a prior injury which did not limit his activities - identifying no pain or discomfort referable to the feet.

On an in-service report of medical history in December 2010, the Veteran endorsed a history of foot trouble (which was described as "foot pain from prior injury") and the use of corrective devices such as prosthetics or orthotics (which was described as a knee brace).  An examiner's report indicated that the Veteran's then-current medical conditions included plantar fasciitis, but no other foot disorder was indicated.

On VA examination in July 2011, there was no evidence of edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity of the feet.  Additionally, there was "no evidence of pes planus, pes cavus, hammer toes, or hallux valgus bilaterally."  The examiner indicated that there was no functional limitation of standing and walking, and the Veteran did not use corrective shoe wear.  X-ray imaging of both feet was within normal limits, and the conclusion was that the Veteran's feet were radiographically without evidence of diagnostic abnormality.

Based on the foregoing, the Board finds that regardless of in-service symptomatology and diagnoses, the Veteran simply does not have a flatfoot disorder and thus entitlement service connection must be denied.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent that the Veteran may have been diagnosed with pes planus during service, including in 2010 during the pendency of the current claim, the Board finds such diagnoses to be of limited probative value.  Specifically, there is no evidence that in-service diagnoses were made with the aid of radiographic evidence, and thus the multiple post-service examinations conducted with the benefit of x-ray imaging which have shown the Veteran's feet to be normal are of far greater probative value in establishing that the Veteran does not have bilateral flatfeet.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Here the Board finds that the Veteran is competent to report on pain and discomfort in the feet including his reports that no such pain preexisted service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, identifying the presence of a specific pathology such as flatfeet is well beyond the Veteran's lay competence, and thus his endorsements of a current disability are not credible.  To the extent of the Veteran has complained of foot pain the Board notes that in April 2008 a VA examiner specifically stated that the Veteran's current bilateral foot symptomatology was attributable to tendonitis of the feet (i.e. plantar fasciitis), for which entitlement to service connection has already been established and is not the subject of the current appeal.

In conclusion, the Veteran does not have a current bilateral flatfoot disability for which entitlement to service connection may be established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in February 2008, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims - including evidence which may tend to confirm diagnoses referable to the feet - and held the record open for 30 days to allow the Veteran to submit such evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring the Veteran's service treatment records as well as relevant post-treatment records.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations and addendum opinions in March 2008, April 2008, June 2008, May 2010, and July 2011 during which examiners, were provided the claims file for review, took down the Veteran's history, considered the available lay evidence, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  In addition, the March 2008, May 2010, and July 2011 the examiners have the opportunity to conduct physical examinations of the Veteran.  While the July 2011 VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his in-service and post-service medical histories.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for bilateral pes planus is denied.


REMAND

Service Connection for an Achilles Tendon Disorder

With regard to the Achilles tendon, the Veteran stated that because of pain in his feet he "was overcompensating and walking a little different and [he] kind of lost a little bit of range of motion in the right foot and [he] started having the popping and painful" right tendon symptoms.

In December 2004, the Veteran reported increasing right foot pain for three weeks associated with running and walking, and an evaluation of the feet revealed "fallen arches," and tenderness on palpation of the right foot Achilles tendon but without signs of disruption or laxity.  The assessments reached included right Achilles tendonitis and flatfeet.

On VA examination March 2008, both non-bearing and weight-bearing Achilles alignment was normal.  Right foot examination specifically revealed tenderness over the Achilles tendon.  On VA examination in May 2010, the examiner specifically indicated that there was no disorder of the Achilles tendons nor was there pain on manipulation.

In May 2014 the Veteran underwent a magnetic resonance imaging (MRI) study of the right ankle at a private facility which revealed numerous pathologies associated with the Achilles tendon.  These included minimal paratenonitis of the Achilles tendon, and flexor digitorum accessories longus muscle resulting in mass effect on the tarsal tunnel.  It was noted that accessory muscle disorders can be associated with Achilles pain.

The Board has been presented with a complex diagnostic picture with regard to the Veteran's right Achilles tendon, and thus a new VA examination is required in order to help determine the nature of the Veteran's current right Achilles tendon disability and its relationship to his active military service.

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the right foot/ankle.  The entire claims file is to be made available for review and the examiner should indicate that such a review was undertaken in their report.

The examiner is to indicate all current disorders referable to the right ankle and for each identified diagnosis the examiner should state whether it is at least as likely as not related to any of the Veteran's periods of service, to include in-service complaints regarding the right Achilles tendon.

For each identified diagnosis the examiner should also comment whether it is at least as likely as not related to (e.g. due to or aggravated by) service-connected plantar fasciitis.

Finally, the examiner should specifically comment on the May 2014 MRI suggesting evidence of right Achilles pathology.

2.  After completing all indicated development, readjudicate the claim of service connection for a right Achilles tendon disorder.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and she should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
Department of Veterans Affairs


